 1   LANE & NACH, P.C.
     2001 East Campbell Avenue
 2   Suite 103
     Phoenix, Arizona 85016
 3   Telephone No.: (602) 258-6000
     Facsimile No.: (602) 258-6003
 4
     Michael P. Lane – 007435
 5   Email: michael.lane@lane-nach.com

 6   Attorneys for Plaintiff/Judgment Creditor
 7                              IN THE UNITED STATES BANKRUPTCY COURT
 8                                      FOR THE DISTRICT OF ARIZONA
 9   In re:
                                                             (Chapter 7 Case)
10   SHERRY LEE ANNE RAYMOND,
                                                             No. 2:17-bk-12195-DPC
11            Debtor.
12   DALE D.            ULRICH,      CHAPTER         7       APPLICATION  FOR  WRIT   OF
     TRUSTEE,                                                GARNISHMENT FOR EARNINGS OF
13                                                           JUDGMENT DEBTOR
              Plaintiff/Judgment Creditor,
14
                        vs.
15
     SHERRY LEE ANNE RAYMOND,
16
              Defendant(s)/Judgment Debtor(s).
17
     OLD REPUBLIC TAX SERVICE,
18
              Garnishee.
19

20
              Dale D. Ulrich, Trustee, Plaintiff and Judgment Creditor herein, by and through attorneys
21
     undersigned, hereby applies, pursuant to A.R.S. §12-1598.03, for a Writ of Garnishment for Earnings of
22
     SHERRY LEE ANNE RAYMOND (xxx-xx-9072) (“Judgment Debtor”). In support hereof, Trustee
23

24   respectfully represents:

25            1. The Debtor in the above referenced bankruptcy case filed a Voluntary Petition under Chapter 7

26   of Title 11 on October 13, 2017.
27            2. Trustee is the duly appointed and acting trustee in this case and Plaintiff in this matter.
28
                                                      1
 Case 2:17-bk-12195-DPC             Doc 34 Filed 06/17/19 Entered 06/17/19 11:06:16                    Desc
                                     Main Document    Page 1 of 2
 1          3. This Court entered an Order Directing Turnover of Property in favor of Trustee in this matter
 2
     on November 27, 2018 [DE 24], in the principal sum $6,031.26.
 3
            4.   The total amount of $6,031.26 remains due and owing to the Trustee from the Judgment
 4
     Debtor, plus interest which has been accruing interest at the rate set forth in 28 U.S.C. §1961 since
 5
     November 27, 2018 [DE 24].
 6

 7          5. Upon information and belief, Judgment Debtor is an employee of OLD REPUBLIC TAX

 8   SERVICE (“Garnishee”). Garnishee’s address is believed to be the following:
 9                                      OLD REPUBLIC TAX SERVICE
                                             3825 N 16th Street
10
                                             Phoenix, AZ 85016
11
            6. Trustee has not received notice of the Judgment Debtor’s intent to enter into an agreement
12
     for debt scheduling with a qualified consumer credit counseling organization.
13

14          WHEREFORE, Dale D. Ulrich, Trustee respectfully requests that this Court issue a Writ of

15   Garnishment for the earnings of SHERRY LEE ANNE RAYMOND, Judgment Debtor, as satisfaction of

16   debt to the above referenced bankruptcy estate in the amount of $6,031.26 plus interest at the rate set forth
17   in 28 U.S.C. §1961 per annum.
18
            RESPECTFULLY SUBMITTED this 14th day of June, 2019.
19
                                            LANE & NACH, P.C.
20

21
                                            By      /s/ MPL #007435
22                                                  Michael P. Lane
                                                    Attorneys for Plaintiff/Judgment Creditor
23

24   COPY of the foregoing mailed/delivered via electronic notification to:

25   Office of U.S. Trustee
     230 North First Avenue
26   Phoenix, AZ 85003
     Email: ustpregion14.px.ecf@usdoj.gov
27
     By/s/ S. Rochin
28
                                                    2
 Case 2:17-bk-12195-DPC           Doc 34 Filed 06/17/19 Entered 06/17/19 11:06:16                  Desc
                                   Main Document    Page 2 of 2
